PER CURIAM.
We affirm both conditions of probation except for that portion of condition eleven (11) that requires random alcohol testing, which we reverse and remand with direction to strike same.
This requirement fails to be reasonably related to the rehabilitation of appellant, bears no relationship to the crime for which appellant was convicted, and relates to conduct that is otherwise legal. See Biller v. State, 618 So.2d 734 (Fla.1993); Fernandez v. State, 677 So.2d 332 (Fla. 4th DCA 1996).
GLICKSTEIN, WARNER and GROSS, JJ., concur.